DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because the first paragraph does not mention the parent applications. The paragraph should be amended to include the application numbers.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 1, “comprises” should be replaced with -comprising-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13, 15-17, 20-22, 24-28, 30, 31, and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a coolant" in line 3.  The antecedent basis for this limitation is confusing, since it has been previously recited.
Claim 10 recites the limitation "the dermatological surface” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the distal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a coolant" in line 3.  The antecedent basis for this limitation is confusing, since it has been previously recited.
Claim 13 recites the limitation "the dermatological surface” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is found to be indefinite because Examiner is unsure of what is meant by the limitation “comprises the applicator at least partially”.  Appropriate correction is required to clarify the scope of this limitation.  

Claim 17 recites the limitation "the removable closing cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a gaseous coolant" in line 3.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “coolant”.
Claim 40 recites the limitation "the distal end" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitations "the applicator holder", “the applicator tip”, and “the administration surface”.  There is insufficient antecedent basis for these limitations in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly, U.S. 2008/0169047 (hereinafter Connolly).

Regarding claim 12, Connolly discloses (note figs. 2, 4, 5, and 7C) a pen wherein the proximal part further comprises a perforator (44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connolly.
In re Leshin, 125 USPQ 416.

Claims 11, 13, 15-17, 20-22, 24-28, 30, 31, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Goldboss, U.S. 2010/0042087 (hereinafter Goldboss) and Muller, U.S. 2013/0103127 (hereinafter Muller).
Regarding claims 11 and 20-22, Connolly discloses (see above) a pen comprising an applicator having a pore.  However, Connolly fails to explicitly disclose an applicator comprising a plurality of pores having the claimed size, shape, and distribution (comparable to specific applicator porosity).  Muller teaches a similar device comprising an applicator having one or a plurality of gas outlets (note paragraph 17).  Furthermore, Goldboss teaches a similar apparatus wherein the outlet (i.e., pore) may comprise any of a variety of shapes (note figs. 4A-C and 13A).  It is well known in the art that these different fluid delivery configurations are widely considered to be interchangeable (as can be seen in the references).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the applicator of Connolly to comprise any number of pores having the claimed In re Aller, 105 USPQ 233.  Furthermore, it is well known in the art that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 13, 24-28, 30, 31, 37-39, Connolly discloses (note figs. 2, 4, 5, and 7C) a pen comprising: a distal part (14) comprising a holder (24), and a proximal part (16) comprising an applicator, wherein the parts extend axially, wherein the parts are in communication by means of a passage (58) in which a valve body (resiliently-biased ball ‘50’) is provided, wherein the passage is provided with the claimed bypass (radial channel formed when ‘50’ and ‘56’ separate from each other), wherein the applicator comprises an administration surface (i.e., tip) and an average pore size of the applicator decreases in the axial direction towards the administration surface (see chamber housing ‘74’ that narrows toward ‘20’).  However, Connolly fails to explicitly disclose an applicator comprising the specifically-claimed material having the specifically-claimed properties, and further comprising a plurality of pores having the claimed size and shape.  Muller teaches a similar device comprising an applicator having one or a plurality of gas outlets (note paragraph 17).  Furthermore, Goldboss teaches a similar In re Leshin, 125 USPQ 416.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Finally, it is well known in the art that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Additionally, it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Regarding claim 17, Connolly discloses (see above) a pen wherein the proximal part is provided with a ventilation opening (note paragraph 33).
Regarding claim 40, Connolly discloses (see above) a pen wherein the proximal part further comprises a perforator (44).
Regarding claim 41 Connolly discloses (note fig. 1) a pen comprising a removable cap (12), the cap defining an inner volume with a decreasing ‘diameter’. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.